                    1     JOHN D. TENNERT, III
                          Nevada State Bar No. 11728
                    2     WADE BEAVERS
                          Nevada State Bar No. 13451
                    3     FENNEMORE CRAIG, P.C.
                          7800 Rancharrah Parkway
                    4     Reno, NV 89511
                          Tel: (775) 788-2200 / Fax: (775) 786-1177
                    5     Email: jtennert@fennemorelaw.com; wbeavers@fennemorelaw.com

                    6     Attorneys for Defendants
                          Top Shelf Golf, LLC, Top Shelf IT Solutions, Inc, Ivan Sokolovich and Inna Sokolovich
                    7

                    8                                      UNITED STATES DISTRICT COURT

                    9                                          DISTRICT OF NEVADA

                 10        MOTOGOLF.COM, LLC, a Nevada limited- Case No. 2:20-cv-00674-APG-EJY
                           liability company;
                 11                                             STIPULATION AND ORDER EXTENDING
                                         Plaintiff,             DEFENDANTS’ TIME TO RESPOND TO
                 12                                             FIRST AMENDED COMPLAINT
                           vs.
                 13
                           TOP SHELF GOLF, LLC, a Maine limited (FIRST REQUEST)
                 14        liability company; TOP SHELF IT
                           SOLUTIONS, INC., a Maine corporation;
                 15        IVAN SOKOLOVICH, an individual; INNA
                           SOKOLOVICH, an individual; KEVIN P.
                 16        MURPHY, an individual; KEVIN E.
                           MURPHY, an individual; ALIAKSANDR
                 17        SHAVIALEVICH, an individual;
                 18                          Defendants.
                 19

                 20                Plaintiff, MOTOGOLF.COM, LLC, by and through their counsel, Steven A. Gibson,

                 21       Esq. and Roman Nikhman, Esq. of Gibson Lexbury LLP (“Plaintiff”), and Defendants TOP

                 22       SHELF GOLF, LLC, TOP SHELF IT SOLUTIONS, INC., IVAN SOKOLOVICH and INNA

                 23       SOKOLOVICH (“Defendants”), by and through their counsel, John D. Tennert, Esq. and Wade

                 24       Beavers, Esq. of Fennemore Craig, P.C. request that the Court enter an order, pursuant to Local

                 25       Rule IA 6-1, extending the deadline for Defendants to file a response to Plaintiff’s First

                 26       Amended Complaint [ECF No. 71] and providing a reciprocal extension of time for Plaintiff to

                 27       file a response to any motion filed in lieu of an answer to the First Amended Complaint.

                 28
7800 Rancharrah Parkway
  Reno, Nevada 89511      18370536.1/053344.0001
     775-788-2200
                    1              The current deadline, April 29, 2021, has not expired. The parties seek an extension of
                    2     time for Defendants to file a response to the First Amended Complaint through May 7, 2021.
                    3     The parties further request that, in the event Defendants file a motion in lieu of an answer to the
                    4     First Amended Complaint, the time for Plaintiff to respond thereto under this Court’s LR 7-2(b)
                    5     be extended by a reciprocal eight (8) days.
                    6              This is the parties’ first request to extend the deadline for filing a response to the First
                    7     Amended Complaint and is not made for any deleterious purposes or to unnecessarily delay these
                    8     proceedings. Rather, the parties seek this extension in good faith for the benefit of Defendants
                    9     and their counsel.
                  10               Therefore, the parties stipulate and agree to extend the deadline for filing a response to
                  11      the First Amended Complaint until May 7, 2021, and further stipulate and agree that eight (8)
                  12      days be added to the time under LR 7-2(b) for Plaintiff to file a response to any motion in lieu of
                  13      an answer. The parties request the Court enter an order reflecting the same.
                  14            DATED this 28th day of April, 2021.               DATED this 28th day of April, 2021.
                  15            FENNEMORE CRAIG, P.C.                             GIBSON LEXBURY LLP
                  16      By: /s/ Wade Beavers                               By: /s/ Roman Nikhman
                  17          John D. Tennert, III, Esq.                         Steven A. Gibson, Esq.
                              Nevada State Bar No. 11728                         NV Bar No. 6656
                  18          Wade Beavers, Esq.                                 Roman Nikhman, Esq.
                              Nevada State Bar No. 13451                         NV Bar No. 15444
                  19          7800 Rancharrah Parkway
                              Reno, NV 89511                                     3470 East Russell Road, Second Floor
                              Tel: (775) 788-2200                                Las Vegas, NV 89120
                  20                                                             Tel: 702.541.7888
                              Fax: (775) 786-1177
                              Email: jtennert@fennemorelaw.com                   Fax; 702.541.7899
                  21                                                             Email: sgibson @gibsonlexbury.com
                                     wbeavers@fennemorelaw.com
                                                                                        rnikhman@gibsonlexbury.com
                  22
                          Attorneys for Defendants Top Shelf Golf, LLC,
                  23      Top Shelf IT Solutions, Inc, Ivan Sokolovich Attorneys for Plaintiff Motogolf.com, LLC
                          and Inna Sokolovich
                  24
                                                                         IT IS SO ORDERED:
                  25

                  26
                                                                         UNITED STATES MAGISTRATE JUDGE
                  27
                                                                                  April 28, 2021
                  28                                                     Dated:

7800 Rancharrah Parkway                                                     2
  Reno, Nevada 89511      18370536.1/053344.0001
     775-788-2200
